Per Curiam,

The grounds relied upon for the discharge of ¿]ie prisoners are, 1st. That the facts charged in the indictment do not amount to the crime of treason against the state of New-York; and, 2dly, That the state courts have no jurisdiction of treason against the United States.
The indictment, containing several counts which are substantially alike, after setting out a state of war between the United States and Great Britain, declared and carried on under the authority of the United States, alleges, that the prisoners, being citizens of the state of New-York, and of the United States of America, as traitors against the people of the state of NenYork, did adhere to, and give aid and comfort to the enemy, by supplying them with provisions of various kinds, on board a public ship of war, upon the high seas. It has been attempted, on the part of the prosecution, to support this indictment under the statute of this state, (1 N. R. L. 145.) which declares treason against the people of this state to consist in levying war. against the people of this state, within the state, or adhering to the enemies of the people of this state, giving to them aid and comfort in this state, or elsewhere. And it has been said, that this act is nugatory, unless it applies to cases like the present; but this by no means follows, for there can be no doubt but such a state of things might exist, as that treason against the pee-*553pie of this state might be committed. This might be, by an open and armed opposition to the laws of the state, or a combination and forcible attempt to overturn or usurp the government. And, indeed, the state, in its political capacity, may, under certain special circumstances, pointed out by the constitution of the United States, be engaged in war with a foreign enemy. But no such circumstances are stated in this indictment. Great Britain cannot be said to be at war with the state of New-York, in its aggregate and political capacity, as an independent government, and, therefore, not an enemy of the state, within the sense and meaning of the statute. The people of this state, as citizens of the United States, are at war with Great Britain, in consequence of the declaration of war by congress. The state, in its political capacity, is not at war. The subjects of Great Britain are the enemies of the United States of America, and the citizens thereof, as members of the union, and not of the state of New-York, as laid in the indictment.
The alteration in our statute, since the adoption of the constitution of the United States, plainly shows the sense of the legislature on this subject. By the act, as it stood in the year 1787, (1 G. Ed. Laws, 316.) it was made treason to adhere to, or give aid and comfort to the enemies of the people of the state of New-York, or of the United States of America. But, in the several revisions of the law, since the adoption of the constitution, the latter words have been omitted, as unnecessary and inapplicable to the situation of the state, as a member of the union. Under the old confederation, there was no judicial power organized,and clothed with authority for the trial and punishment of treason against the United States of America. It became necessary, therefore, to provide for it under the judicial powers of the several states; no such necessity, however, exists under our present system. According to this view of the subject, it would seem unnecessary to notice the question of jurisdiction; for, admitting the facts charged against the prisoners to amount to treason against the United States, they do not constitute the offence of treason against the people of the state of New-York, as charged in the indictment. The offence not being charged as treason against the United States, the present indictment cannot fee supported, even admitting this court to have jurisdiction. We would barely observe, however, that we think the jurisdiction of the state courts does not extend to the offence of treason against the *554United States. The judicial power of the United States extends to all cases arising under the constitution and laws of the United States. The declaration of war was by a-law of congvess; and, in consequence of which, it became criminal in the prisoners to afford aid and comfort to the enemy. And the act establishing the judicial courts of the United States, gives to the circuit courts cognizance, exclusive of the courts of the several states, of all crimes and offences cognizable under the authority of the United States, except where the laws of the United States shall otherwise direct. (1 Sess. 1 Cong. c. 20. sec. 11.) In whatever point of view, therefore, the case is considered, we are satisfied that the present indictment cannot be supported. The prisoners must accordingly be discharged.(a)

 Bat the court remanded the defendants, until information was given to the judge of the supreme court of the United diales, so that they might be proceeded against in the circuit court of the United States, if it was thought proper.